Case 3:19-cv-00445-H-WVG Document 7 Filed 04/22/19 PageID.282 Page 1 of 3



1    Don J. Mizerk, Esq. (SBN: 208477)
     HUSCH BLACKWELL LLP
2    120 South Riverside Plaza, Ste. 2200
     Chicago, Illinois 60606
3    Tel: (312) 655-1500
     Fax: (312) 655-1501
4    don.mizerk@huschblackwell.com
5    Attorney for Defendant
     BABY TULA LLC a/k/a NEW BABY TULA LLC
6
7
8                      UNITED STATES DISTRICT COURT
9             FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10   LILLEBABY, LLC,
                                             No. 3:19-cv-00445-H-WVG
11                Plaintiff,
                                             NOTICE OF APPEARANCE
12   v.
13   BABY TULA LLC a/k/a NEW
     BABY TULA LLC,
14
                  Defendant.
15
16   TO: The Clerk of the Court, All Parties, and Their Counsel of Record
17         PLEASE TAKE NOTICE that Don J. Mizerk of Husch Blackwell
18   LLP, 120 S. Riverside Plz., Ste. 2200, Chicago, IL 60606, member of the
19   State Bar of California in good standing and admitted to practice before this
20   Court, hereby enters his appearance in the above-captioned action as attorney
21   for Defendant Baby Tula LLC a/k/a New Baby Tula LLC, and respectfully
22   requests that all pleadings, notices, orders, correspondence, and other court
23   papers in connection with this action be served upon her at the following
24   email address: don.mizerk@huschblackwell.com.
25
26
27
28
     No. 3:19-cv-00445-H-WVG                                   NOTICE OF APPEARANCE
Case 3:19-cv-00445-H-WVG Document 7 Filed 04/22/19 PageID.283 Page 2 of 3



1    Date: April 22, 2019            Respectfully submitted,
2
                                     By: /s/Don J. Mizerk
3                                    Don J. Mizerk, Esq. (SBN: 208477)
                                     HUSCH BLACKWELL LLP
4                                    120 South Riverside Plaza, Ste. 2200
                                     Chicago, Illinois 60606
5                                    Tel: (312) 655-1500
                                     Fax: (312) 655-1501
6                                    don.mizerk@huschblackwell.com
7                                    Attorney for Defendant
                                     BABY TULA LLC a/k/a NEW BABY
8
                                     TULA LLC
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     No. 3:19-cv-00445-H-WVG          2                NOTICE OF APPEARANCE
Case 3:19-cv-00445-H-WVG Document 7 Filed 04/22/19 PageID.284 Page 3 of 3



1                          CERTIFICATE OF SERVICE
2          I hereby certify that on this 22nd day of April, 2019, I caused the foregoing
3    to be filed electronically with the Clerk of Court and to be served via the Court’s
4    Electronic Filing System upon all counsel of record.
5
6                                                  /s/Don J. Mizerk
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     No. 3:19-cv-00445-H-WVG                3                  NOTICE OF APPEARANCE
